Citation Nr: 0604106	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-37 921A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for an additional left 
knee disability.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

Appellant, his spouse, his son, and his daughter-in-law




ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from March 1943 to October 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision by the 
Detroit, Michigan, Regional Office (RO), which, in part, 
granted service connection and assigned a noncompensable 
evaluation for bilateral hearing loss; denied service 
connection for an additional left knee disability (other than 
a left knee scar that was granted service connection by that 
rating decision); and denied service connection for a low 
back disability.  In Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (Court) explained that there was a legal distinction 
between a claim for an "original" rating and an 
"increased" rating claim.  In light of the aforestated 
legal distinction in Fenderson, the Board has reframed the 
defective hearing disability rating appellate issue as that 
delineated on the title page of this decision.

In December 2004, a hearing was held before a Decision Review 
Officer (DRO) at the RO.  Due to a tape recording 
malfunction, that hearing was not completely recorded and 
appellant was subsequently offered the option of either 
rescheduling another DRO hearing or proceeding with the 
appeal based on the DRO's notes of the hearing that was held.  
In a January 2005 written statement, appellant's 
representative declined another DRO hearing and chose to 
proceed with the appeal based on the DRO's December 2004 
hearing notes.  

In September 2005, a Travel Board hearing was held before the 
undersigned Veterans Law Judge.  During the course of that 
Travel Board hearing, the issues of entitlement to an 
increased (compensable) rating for a left knee scar, a higher 
evaluation for residuals of a left thigh shell fragment 
wound, and separate 10 percent ratings for tinnitus of each 
ear were raised.  Inasmuch as these issues have not been 
properly developed by the RO, they are referred to the RO for 
appropriate action.  Kellar v. Brown, 6 Vet. App. 157 (1994).  
It should also be pointed out that the appellate issues 
involving service connection for an additional left knee 
disability and a low back disability have been developed by 
the RO on a direct-incurrence and presumptive service 
connection basis.  In the event appellant may wish to raise 
the issue of secondary service connection for either of those 
disabilities, he should contact and inform the RO of such 
intention in order for the RO to adjudicate such issue.  


FINDINGS OF FACT

1.  A chronic low back disability, including degenerative 
arthritis/discogenic disease, was initially shown decades 
after service, and has not been shown by competent evidence 
to be etiologically related to service.

2.  An additional left knee disability (other than a left 
knee scar), including degenerative arthritis, was initially 
shown decades after service, and has not been shown by 
competent evidence to be etiologically related to service.  

3.  Throughout the rating period on appeal, appellant's 
bilateral hearing acuity has not been clinically shown to be 
worse than Level I for each ear.  


CONCLUSIONS OF LAW

1.  A chronic low back disability was not incurred in or 
aggravated by the appellant's wartime service, nor may 
degenerative arthritis of the lumbosacral spine be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2005).  

2.  A chronic additional left knee disability was not 
incurred in or aggravated by the appellant's wartime service, 
nor may degenerative arthritis of that knee be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304(d), 3.307, 3.309 (2005).  

3.  The criteria for an initial compensable evaluation for 
bilateral defective hearing have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.10, 
4.85, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004).  The VCAA describes VA's duty to notify and 
assist claimants in substantiating a claim for VA benefits.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to the claims for service connection for low 
back and left knee disabilities, VA satisfied its duty to 
notify by means of a January 2004 pre-adjudication VCAA 
notice that the RO provided appellant that adequately 
addressed these claims.  The letter informed the appellant of 
what information and evidence was required to substantiate 
the claims and of his and VA's respective duties for 
obtaining evidence.  It is clear from the record that 
appellant was asked to provide any evidence in his possession 
that pertained to his claims.  In addition, a Statement of 
the Case included such notice as it contained the provisions 
of 38 C.F.R. § 3.159(b).  Under these circumstances, the 
Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession on these appellate issues.  

Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his service connection claims at issue.  
All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claim.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); See also 38 
C.F.R. § 20.1102 (harmless error).  In this case, each of the 
four content requirements of a VCAA notice has been fully 
satisfied.  Additionally, it should be noted that appellant 
had the opportunity to testify at hearings on appeal; and he 
is being represented in this case by a service organization 
that apparently is well aware of the VCAA and its 
requirements.  For these reasons, it is not prejudicial to 
the appellant for the Board to proceed to finally decide this 
appeal to the extent indicated.  See VAOPGCPREC 7-2004 (July 
16, 2004).

With respect to the hearing loss disability rating issue, 
after a January 2004 pre-adjudication VCAA notice was 
provided appellant that adequately addressed the service 
connection claim for hearing loss, and the August 2004 rating 
decision granted service connection and assigned a 
noncompensable evaluation for bilateral hearing loss, 
appellant filed a Notice of Disagreement disagreeing with 
that rating action (in other words, raising a new issue of 
entitlement to a compensable initial evaluation for bilateral 
hearing loss) and a Statement of the Case and Supplemental 
Statement of the Case were issued him.  A VA General Counsel 
opinion, VAOPGPREC 8-2003 (Dec. 22, 2003), held, in pertinent 
part: "[i]f, in response to notice of its decision on a 
claim for which VA has already given the section 5103(a) 
notice, VA receives a notice of disagreement that raises a 
new issue, section 7105(d) requires VA to take proper action 
and issue a statement of the case if the disagreement is not 
resolved, but section 5103(a) does not require VA to provide 
notice of the information and evidence necessary to 
substantiate the newly raised issue.  The Board is bound by 
this opinion.  See 38 U.S.C.A. § 7104(c) (West 2002).  Thus, 
a more specific VCAA notice on said appellate issue involving 
entitlement to a compensable evaluation for bilateral 
defective hearing does not appear necessary under the holding 
of this General Counsel opinion.

Duty to Assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103 (West 2002); 38 
C.F.R. § 3.159 (2004).  The law provides that the assistance 
provided by VA shall include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  With 
respect to the service connection issues on appeal, the RO in 
2004 sought appellant's service medical records.  However, in 
a subsequent written response received in June 2004, an 
appropriate organization (apparently the National Personnel 
Records Center) reported that all service personnel/medical 
records had been destroyed in a 1973 fire and that a search 
of alternative record sources produced certain abstracts of 
records compiled by the Office of the Surgeon General (SGO).  
Such available SGO abstracts of records have been associated 
with the claims folder.  

The available SGO abstracts of records confirm that appellant 
sustained injuries to the left thigh and back during service, 
and that he was hospitalized for such injuries.  However, the 
SGO abstracts of records do not indicate whether any chronic 
low back or additional left knee disability resulted from 
said injuries.  In the January 2004 pre-adjudication VCAA 
notice that the RO provided appellant, he was requested to 
identify or provide any post-service medical records 
pertaining to the claimed disabilities and other relevant 
forms of evidence.  VA and private treatment records dated 
since 2001 have been identified and obtained and associated 
with the claims folder.  The RO subsequently arranged for a 
May 2004 VA examination to be conducted, which included 
radiographic findings that showed osteoarthritis of the 
lumbosacral spine and left knee as well as lumbosacral disc 
degeneration.  Additionally, that VA examiner set forth a 
detailed history of appellant's in-service injuries in 
question and post-service medical treatment, and rendered an 
adequate medical opinion as to whether or not appellant's 
back and left knee disabilities were related to those in-
service injuries.  

With respect to the hearing loss disability rating issue, 
appellant was provided a sufficiently detailed and 
comprehensive VA audiologic examination in May 2004, which 
included speech discrimination and puretone audiometry 
testing.  

Additionally, the appellant and family members have testified 
at hearings on appeal.  There is no indication that there 
exists any evidence which has a bearing on the appellate 
issues in question that has not been obtained.  The appellant 
has been accorded ample opportunity to present evidence and 
argument in support of this appeal and has not identified any 
additional pertinent evidence to be associated with the 
record.  The Board finds that reasonable efforts have been 
made to assist the veteran in obtaining evidence necessary to 
substantiate the claims addressed in this decision.  Hence, 
VA's duty to assist the veteran in the development of his 
claims has been satisfied.

I.  Service Connection for a Low Back Disability and an 
Additional Left Knee Disability

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent or more within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by such 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnoses including the word 
"Chronic."  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic, or 
where the diagnosis of chronicity may legitimately be 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In Pond v. West, 12 Vet. App. 341, 346 (1999), the Court held 
that generally, to prove service connection, a claimant must 
submit:  (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a). 

Since the service records reveal that appellant was, in part, 
awarded a Purple Heart Medal and Bronze Star Medal and 
participated in various wartime campaigns, the following 
provisions are applicable:  In pertinent part, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, conditions or hardships of such service even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Where service medical records are missing, VA has a 
heightened duty to explain its findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  Pruitt 
v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).  While it is unfortunate that 
the appellant's service medical records are unavailable, the 
appeal must be decided on the evidence of record and, to the 
extent reasonably possible, the Board's analysis will 
consider the heightened duty to adequately explain its 
findings and conclusions under the circumstances.  However, 
the criteria for establishing service connection are not 
lessened.

The available SGO abstracts of records indicate that in 
December 1943, appellant was hospitalized in Italy for 38 
days for diagnosed "[w]ound(s), contused (included 
bruises)" located in the back, with causative agent listed 
as artillery shell fragments; and was hospitalized in the 
European theatre for 42 days for diagnosed "[w]ound(s), 
penetrating...with no nerve or artery involvement" located in 
the thigh, with causative agent listed as "[b]ullet, 
[m]issile [n]ot [s]tated.  

Although there is a gap in the clinical records between 
service and 2001, appellant has not indicated that he 
received any treatment for the back or left knee during this 
period.  

Private hospitalization records dated in August 2002 reveal 
that appellant had reportedly been heavy lifting the past few 
days and complained of back pain radiating down the left leg.  
Acute low back pain with paraspinal muscle spasm, rule out 
sciatica, was diagnosed.  X-rays were interpreted as showing 
degenerative disc disease at L5-S1, L4-L5 facet arthritis, 
degenerative spurring, and osteoporosis.

VA clinical records dated from July 2001 to February 2004 
reveal that in September 2002, appellant reported having back 
pain since August and also complained of left hip and knee 
pain.  It was noted that x-rays had reportedly shown 
arthritic changes.  In December 2003, a history of 
degenerative joint disease/osteoarthritis of the left knee 
was noted.  The impressions included degenerative joint 
disease/osteoarthritis of the left knee, status post World 
War II injury; and low back pain, status post World War II 
injury.  

On May 2004 VA examination, the examiner stated that the 
claims file had been reviewed and a detailed history of 
appellant's in-service injuries in question and post-service 
medical treatment was recorded.  It was reported that in 
Italy during 1944, an artillery shell exploded in an olive 
orchard; that he was hit in the back and knocked down, 
resulting in a bruise on his back without open wound; and 
that he was hospitalized for that injury.  It was reported 
that his second injury occurred in 1944 when a grenade 
exploded near him, resulting in shrapnel hitting the left 
knee; and that after a 30-day hospitalization, he did fine 
and returned to duty without restrictions.  Appellant also 
reported that approximately five years ago, he had noticed 
pain in the left knee and low back.  Clinically, there was a 
1-cm., superficial scar over the medial aspect of the left 
knee without underlying tissue damage (for which service 
connection is in effect).  The knee was otherwise 
unremarkable on clinical evaluation.  There were no other 
visible shrapnel wound scars; and the back was unremarkable 
on clinical evaluation.  The examiner noted that January 2004 
x-rays of the lumbosacral spine had shown L5-S1 disc 
degenerative changes, mid- to lower lumbar spine facet 
osteoarthritis, and osteopenia; and that January 2004 x-rays 
of the left knee had shown very early patellofemoral and 
femoral-tibial degenerative changes with metallic opacities 
projected over the soft tissues of the left thigh in keeping 
with shrapnel.  Diagnoses were osteoarthritis of the 
lumbosacral spine; osteoarthritis of the left knee; and a 
well-healed shrapnel wound of the left knee.  The examiner 
opined that appellant's current knee and back condition "are 
not likely related to any of his service-connected 
injuries." 

Testimony presented at a December 2004 DRO hearing indicated 
that although appellant did not receive treatment for his 
left lower extremity disability after service, his wife 
testified that he had had pain in the leg and back "for 
years."  See May 2005 Supplemental Statement of the Case 
prepared by the DRO.

During a September 2005 Travel Board hearing, appellant 
testified that his 1943 wound of the back occurred when a 
shell hit a tree in an olive orchard just above his head; 
that something struck his lower back which did not embed; 
that he was hospitalized for 30 days for that injury with 
treatment consisting of back rubs; and that he did not 
receive post-service treatment for the back until a few years 
ago.  See hearing transcript, pgs. 10-11, 14-15.  He also 
testified that shrapnel above and below the knee caused pain 
and associated symptoms.  See hearing transcript, pgs. 20-21.

In September 2005, appellant submitted letters dated in 1944 
and 1945 that he reportedly sent home from overseas during 
World War II, the latter which referred to his returning to 
his military unit and his leg not bothering him "a bit."  

Although available SGO abstracts of records indicate that 
appellant sustained a diagnosed contusion wound of the back 
from artillery shell fragments and, on another occasion, a 
penetrating wound of the thigh from apparently a bullet, 
these records do not indicate that the lumbosacral spine or 
left knee joint was involved in any way.  It is reiterated 
that appellant has been granted service connection for left 
lower extremity disabilities, namely a left knee scar and a 
left thigh shell fragment wound.  It would be merely 
speculative to assume that the contusion wound of the back 
resulted in any spinal pathology or that the wound of the 
thigh involved the left knee joint, in the absence of medical 
evidence or opinion showing that relationship.  

Additionally, there is no indication that appellant received 
any relevant treatment for a low back or left knee disability 
until more than five and a half decades after service.  
Although a December 2003 VA clinical record included a 
clinical impression of degenerative joint 
disease/osteoarthritis of the left knee and low back pain, 
listed as "status post World War II injury", the physician 
did not indicate that the claims file had been reviewed; did 
not provide any rationale or indication that he was rendering 
an etiological opinion; and presumably based his impression 
on a history provided by appellant.  A bare conclusion, even 
one reached by a health care professional, is not probative 
without a factual predicate in the record.  Miller v. West, 
11 Vet. App. 345, 348 (1998).  A bare transcription of lay 
history, unenhanced by additional comment by the transcriber, 
is not competent medical evidence merely because the 
transcriber is a health care professional.  LeShore v. Brown, 
8 Vet. App. 406, 409 (1995).  As such, the Board discounts 
the evidentiary value of that clinical impression insofar as 
the question of etiology of the low back and left knee 
disabilities is concerned, and does not find that evidence 
credible.  As the Court has stated in Smith v. Derwinski, 1 
Vet. App. 235, 237 (1991), "[d]etermination of credibility 
is a function for the BVA."

The Board has considered testimony by appellant and family 
members at hearings on appeal.  However, appellant and his 
family members as lay persons are not competent to offer a 
medical opinion or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1991).

A substantial negative piece of evidence is the May 2004 VA 
examiner's medical opinion, wherein the examiner reviewed the 
claims file and accurately recorded the relevant history of 
in-service injuries to the back and left lower extremity and 
post-service medical history; examined appellant; and opined 
that the back and left knee disabilities were not likely 
related to the in-service injuries.  There is no medical 
opinion of record that specifically rebuts this VA medical 
opinion.  

In summary, a chronic low back or left knee disability was 
not clinically shown by credible competent evidence until 
more than five and a half decades after service; the record 
does not contain credible, competent clinical evidence that 
relates either disability to service; and a VA medical 
opinion stated that it was not likely that either disability 
was related to in-service injuries.  Accordingly, service 
connection for chronic low back disability, including 
degenerative arthritis/discogenic disease, and an additional 
left knee disability (other than a left knee scar), including 
degenerative arthritis, is not warranted.  Since the 
preponderance of the evidence is against allowance of these 
service connection issues on appeal for the aforestated 
reasons, the benefit-of-the-doubt doctrine is inapplicable.

II.  An Initial Compensable Rating for Bilateral Hearing Loss

Under the amended VA regulations in effect on and subsequent 
to June 10, 1999, Table VI is used to determine a Roman 
numeral designation (I through XI) for hearing impairment 
based on a combination of the percent of speech 
discrimination and the puretone threshold average.  Puretone 
threshold average is the sum of the puretone thresholds at 
1000, 2000, 3000 and 4000 Hertz, divided by four.  Table VII 
is used to determine the percentage evaluation by combining 
the Roman numeral designations for hearing impairment of each 
ear.  See amended 38 C.F.R. § 4.85(b),(d).

Amended 38 C.F.R. § 4.85(c) states that Table VIa is used to 
determine a Roman numeral designation (I through XI) for 
hearing impairment based only on the puretone threshold 
average.  Table VIa will be used when the examiner certifies 
that the use of the speech discrimination test is not 
appropriate because of language difficulties, inconsistent 
speech discrimination scores, etc., or when indicated under 
the provisions of 38 C.F.R. § 4.86.

Amended 38 C.F.R. § 4.86(a) provides that when the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  Each ear 
will be evaluated separately.

Amended 38 C.F.R. § 4.86(b) states that when the puretone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz, the rating specialist will 
determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.

A May 2004 VA audiologic examination revealed that the 
recorded pure tone thresholds were the following (in 
decibels):  For the right ear, 35 at 1,000 Hertz, 65 at 2,000 
Hertz, 60 at 3,000 Hertz, and 65 at 4,000 Hertz; and for the 
left ear, 35 at 1,000 Hertz, 55 at 2,000 Hertz, 65 at 3,000 
Hertz, and 70 at 4,000 Hertz.  Average pure tone threshold 
for each ear was 56 decibels with speech recognition ability 
of 92 percent in each ear.

An August 2004 rating decision granted service connection and 
assigned a noncompensable initial evaluation for bilateral 
hearing loss, primarily based on the May 2004 VA audiometric 
results, which showed that puretone threshold average in each 
ear was 56 decibels with speech recognition ability of 92 
percent (Level I and Level I), which only met the criteria 
for a noncompensable rating.  See 38 C.F.R. §§ 4.85, Table 
VII, Code 6100.  Based on this degree of disability shown, an 
initial compensable evaluation for the service-connected 
defective hearing is not warranted.  In this regard, the 
Court explained in Lendenmann v. Principi, 3 Vet. App. 345, 
349 (1992) that "[a]ssignment of disability ratings for 
hearing impairment are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered."

It should be added that the amended 38 C.F.R. § 4.86(a) or 
(b) is not applicable in the instant case, since puretone 
thresholds at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hertz) were not 55 decibels or more nor 
were the puretone thresholds 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz.

Although appellant testified at a September 2005 Travel Board 
hearing (See transcript, p.7) that he could hear well with 
hearing aids but not without them, the fact that hearing aids 
have been prescribed is not determinative of the appropriate 
rating to be assigned.  It should be pointed out that 
evaluations derived from the rating schedule are based on 
examinations conducted without the use of hearing aids and, 
thus, are intended to make proper allowance for improvement 
by hearing aids.  See 38 C.F.R. § 4.85(a).  The payment of 
additional compensation for the use of assistive devices is 
inconsistent with the purpose of VA compensation.  See 52 
Fed. Reg. 44,118 (1987).

The evidence does not show that during the rating period in 
question, the service-connected hearing loss presented such 
an unusual or exceptional disability picture as to render 
impractical the application of the regular schedular 
standards, as is required for consideration of an 
extraschedular evaluation.  38 C.F.R. § 3.321(b)(1).  The 
Board has also considered the provisions of 38 C.F.R. § 4.10, 
which relate to functional loss.  Significantly, on 
audiologic examination, appellant's overall speech 
discrimination ability was not shown to be severely impaired, 
nor has any evidence suggested any marked interference his 
defective hearing has caused with daily activities of living.  

Since the preponderance of the evidence is against allowance 
of the appellate issue for the aforestated reasons, the 
benefit-of-the-doubt doctrine is inapplicable.


ORDER

Service connection for a low back disability is denied.

Service connection for an additional left knee disability is 
denied.

An initial compensable rating for bilateral defective hearing 
is denied.


	                  
_________________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


